Citation Nr: 0925377	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-35 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1968 and from December 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Although the Board regrets any further delay, additional 
development is required to satisfy VA's obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Initially, VA's duty to assist includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  In correspondence received October 
2008, the Veteran indicated that he was in receipt of SSA 
disability benefits and requested that these records be 
considered in relation to his pending claim.  As SSA records 
may be relevant to the claim on appeal, the RO should obtain 
these records. 

Next, the Board finds that further stressor development is 
warranted.   First, in a June 2004 VA treatment report, the 
Veteran has described being the victim of a personal assault 
by drill instructors during basic training on Paris Island, 
he should be furnished with appropriate VCAA notification 
that provides information regarding development of stressors 
based on a claimed personal assault.

Additionally, in a May 2008 remand, the Board specifically 
requested that the RO attempt to verify the Veteran's 
stressors while serving with the 3rd Force Service Regiment, 
Regimental Landing Team 7, 3rd Marines Division, Engineer 
Co., 2nd Platoon, 1st Squad with the U.S. Army and Joint 
Services Records Research Center (JSRRC).  

While the RO did, in fact, submit an inquiry to the JSRRC, 
JSRRC's response indicated that because the Veteran was 
assigned to a Marine Corps unit, the inquiry could not be 
conducted by the JSRRC.  It does not appear that any further 
attempts to verify the identified stressors through other 
means were taken, nor was there an official finding that all 
attempts to verify such information had been taken and that 
future attempts to obtain the requested information would be 
futile.

Because no further attempts to verify the Veteran's 
identified stressors were conducted, the Board finds that 
additional development through the appropriate Marine Corps 
channels is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the Brevard County/Viera Florida 
Outpatient Clinic for the period from 
June 2008 to the present.  Any negative 
search result should be noted in the 
record.  

2.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.  

3.  The RO should provide the Veteran 
with the appropriate VCAA notification, 
to include information regarding 
development of stressors based on a 
claimed personal assault.

4.  Attempt to verify the Veteran's 
stressors, including the following 
stressors he identified while serving 
with the 3rd Force Service Regiment, 
Regimental Landing Team 7, 3rd Marines 
Division, Engineer Co., 2nd Platoon, 1st 
Squad:

*	mortar fire with injuries of the 7th 
Marines in the Qun Ten Province in 
late January or early February 1966, 
*	enemy action at Quang Ngai at the 
4th Marines Compound in May and June 
1966, and
*	an enemy attack at Chu Li Marines 
Air Station in May or June 1966.

If the RO lacks specific information 
necessary in order to seek verification 
of the Veteran's identified stressors, 
the RO should make an express 
determination describing its efforts to 
attain additional information from the 
Veteran and whether additional attempts 
to verify the stressor would be futile.

5.  Upon completion of the above, 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of all evidence obtained 
since the issuance of the last 
supplemental statement of the case.  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

